Hon. Robert R. Kiley Chairman Metropolitan Transportation Authority
Your counsel has asked whether a member of the board of the Metropolitan Transportation Authority whose term has expired continued to hold over in office upon the enactment of chapter 900 of the Laws of 1986.
Chapter 900 effectuated an expansion of the Authority's board from 14 to 17 members. Under prior law, one member was to be selected by the Governor to represent the counties of Dutchess, Orange, Putnam and Rockland (Public Authorities Law, former § 1263[1][a]). The amendment requires that a member be chosen from each of the four counties and provides that the four members cast one collective vote. By its terms, chapter 900 of the Laws of 1986 took effect immediately (approved by Governor on August 5, 1986).
The member in question was appointed by the Governor under prior law to represent the four counties. Your counsel informed us that his term expired on June 30, 1983 and that he has continued to serve in a hold-over capacity. The question raised is whether this member continued to hold over upon the enactment of chapter 900 of the Laws of 1986.
Section 5 of the Public Officers Law provides, with some exceptions not relevant here, that an officer
  "having duly entered on the duties of his office, shall, unless the office shall terminate or be abolished, hold over and continue to discharge the duties of his office, after the expiration of the term for which he shall have been chosen, until his successor shall be chosen and qualified".
We believe that the effect of the amendment was to abolish the single office established under prior law and replace it with four offices having one collective vote. Thus, under the express provisions of section5 of the Public Officers Law, upon the abolition of the office on the effective date of chapter 900 of the Laws of 1986, the subject officer ceased holding over in office.
We strongly recommend that the new board positions be filled as soon as possible to ensure that the four counties are represented in deliberations by the board.
We conclude that, upon the enactment of chapter 900 of the Laws of 1986, the member of the Metropolitan Transportation Authority's board selected under prior law to represent the counties of Dutchess, Orange, Putnam and Rockland ceased to hold over in office.